Citation Nr: 1200558	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  07-01 760	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from November 1980 to December 1988.

This appeal to the Board of Veterans Appeals (Board) originally arose from a March 2006 rating action that denied service connection for a lumbar spine disability on the grounds that new and material evidence to reopen the claim had not been received; a disability manifested by pain in the neck and upper and lower extremities; and a TDIU.

In August 2008, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

By decision of November 2008, the Board reopened the claim for service connection for a lumbar spine disability on the basis of new and material evidence.  The Board also remanded the matters of service connection on the merits, as well as service connection for a disability manifested by pain in the neck and upper and lower extremities, and a TDIU to the RO for further development of the evidence and for due process development, to include obtaining private chiropractic and follow-up VA treatment records, and affording the Veteran a VA examination.  

A review of the record indicates that the Board's remand directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 
The requested VA treatment records were obtained and associated with the claims folder, and the VA examination was conducted in May 2010.  The private chiropractic records were not available.  In March 2010, the Veteran notified VA that he had discovered that the chiropractic office had been closed, and that his letter requesting the office to furnish copies of his treatment records had been returned to him by the post office as undeliverable and unforwardable.  An April 2010 VA letter to the chiropractic office requesting copies of the Veteran's treatment records was returned by the post office as undeliverable and unforwardable.  Further requests for these records are not required because the response to the VA's request for records indicated that the records do not exist; therefore, further request for these private treatment records would be futile.  See 38 C.F.R. § 3.159(c)(1); see also 38 C.F.R. § 3.159(d) (VA will refrain from providing assistance in obtaining evidence where there is no reasonable possibility any assistance VA would provide would substantiate the claim).

By decision of July 2010, the Board again remanded this case to the RO for further development of the evidence and for due process development, to include affording the Veteran a VA examination, and consideration of referral of the TDIU issue to the Director of the VA Compensation and Pension (C&P) Service.  The VA examination was conducted in September 2010, and, the Director of the VA C&P Service denied a TDIU on an extraschedular basis in September 2011.

By rating action of June 2011, the RO granted service connection for cervical spine degenerative disc disease (DDD) with stenosis, assigned a 10 percent rating from November 2005; lumbar spine DDD with stenosis, assigned a 10 percent rating from November 2005; right and left upper extremity radiculopathy, each assigned a noncompensable rating from November 2005; and right and left lower extremity radiculopathy, each assigned a noncompensable rating from November 2005.  This represents a substantial grant of the benefits sought on appeal with respect to the claims for service connection for a lumbar spine disability and a disability manifested by pain in the neck and upper and lower extremities.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the TDIU claim on appeal has been accomplished.

2.  The Veteran's service-connected disabilities consist of right knee arthroscopy residuals with anterior and lateral compartment narrowing and osteophyte formation, evaluated as 10 percent disabling; left knee lateral and anterior compartment narrowing and osteophyte formation, evaluated as 10 percent disabling; cervical spine DDD with stenosis, evaluated as 10 percent disabling; lumbar spine DDD with stenosis, evaluated as 10 percent disabling; right and left upper extremity radiculopathy, each assigned a noncompensable evaluation; right and left lower extremity radiculopathy, each assigned a noncompensable evaluation; and left little finger avulsion residuals, assigned a noncompensable evaluation; the combined disability rating is 40 percent. 

3.  The percentage ratings for the Veteran's service-connected disabilities do not meet the minimum schedular criteria for the grant of a TDIU.

4.  The Veteran's service-connected disabilities alone do not prevent him from obtaining or retaining substantially gainful employment.  


CONCLUSION OF LAW

The criteria for the grant of a TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.16, 4.18, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011)) includes, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the obligation of VA with respect to its duty to assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the VCAA and its implementing regulations, the Board finds that all notification and development action needed to fairly adjudicate the TDIU claim on appeal has been accomplished.  

A November 2005 pre-rating RO letter informed the Veteran of VA's responsibilities to notify and assist him in his TDIU claim, and of what was needed to establish entitlement thereto.  A pre-rating March 2006 RO letter informed him that a service-connected disability would be assigned a rating by applying relevant Diagnostic Codes which provide for a range in severity from 0 to 100 percent, based on the nature and symptoms of the condition, their severity and duration, and their impact upon employment.  The latter letter also provided examples of the types of medical and lay evidence that the Veteran may submit (or ask VA to obtain) that are relevant to establishing entitlement to higher compensation - e.g., competent lay statements describing symptoms, medical records, employer statements, recent Social Security Administration (SSA) determinations, and other evidence.  Thereafter, he was afforded opportunities to respond.  Thus, the Board finds that the Veteran has received sufficient notice of the information and evidence needed to support his TDIU claim, and has been afforded ample opportunity to submit such information and evidence.  

Additionally, the latter 2005 RO letter provided notice that VA would make reasonable efforts to help the Veteran get evidence necessary to support his claim, such as medical records (including private medical records), if he provided enough information, and, if needed, authorization, to obtain them, and further specified what evidence VA had received; what evidence VA was responsible for obtaining, to include Federal records; and the type of evidence that VA would make reasonable efforts to get.  The Board thus finds that the 2005 and 2006 RO letters cumulatively satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by him and what evidence will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the TDIU matter now before the Board, documents fully meeting the VCAA's notice requirements were furnished to the Veteran prior to the March 2006 rating action on appeal.  The RO also afforded him proper notice pertaining to the degree of disability and effective date information in the March 2006 letter, thus meeting the requirements of the decision of the U.S. Court of Appeals for Veterans Claims (Court) in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).    
 
Additionally, the Board finds that all necessary assistance on the TDIU claim currently under consideration has been accomplished.  The RO, on its own initiative and pursuant to the Board remands, has made reasonable and appropriate efforts to assist the Veteran in obtaining all evidence necessary to substantiate his claim, including post-service VA and private medical records up to 2011.  A copy of the December 2006 SSA decision finding the Veteran entitled to disability benefits, together with medical records underlying that determination, as well as a transcript of the Veteran's August 2008 Board hearing testimony have been associated with the claims folder and considered in adjudicating this appeal.  The Veteran was afforded comprehensive VA examinations in May and September 2010.  In September 2011, the Director of the VA C&P Service rendered a decision with respect to entitlement to a TDIU on an extraschedular basis.  The Board's remand directives were substantially complied with.  See Stegall, 11 Vet. App. at 271.

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any existing, pertinent evidence, in addition to that noted above, that has not been obtained.  In June 2010, the Veteran stated that he had no additional evidence to submit in connection with his claim.  The record also presents no basis to further develop the record to create any additional evidence for consideration in connection with the TDIU matter on appeal.  Under these circumstances, the Board finds that the appellant is not prejudiced by appellate consideration of the TDIU claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.  

Analysis of TDIU

Under the applicable criteria, disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.      38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent  or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

The central inquiry is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his education, special training, and previous work experience, but not to age or to the impairment resulting from non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet App. at 363.

The extraschedular consideration given to claims under 38 C.F.R. § 4.16(b) is not governed by the Court's findings in Thun v. Peake, 22 Vet. App. 111 (2008).  The standards applied to claims under 38 C.F.R. § 3.321(b)(1) and those applied under 38 C.F.R. § 4.16(b) are separate and distinct.  See Thun, 22 Vet. App. at 117; Kellar v. Brown, 6 Vet. App. 156, 162 (1994).  

As noted above, in September 2011, the Director of the VA C&P Service denied a TDIU on an extraschedular basis.  Consequently, the requirement under 38 C.F.R. § 4.16(b) for referral for extraschedular consideration of TDIU to the Director of the VA C&P Service where a veteran does not meet the schedular combined rating requirements for TDIU consideration have been met.  

The Veteran contends that his combined service-connected disabilities prevent him from securing and following any substantially-gainful employment.  He gave testimony to that effect at the August 2008 Board hearing, testifying that he could only stand for 30 to 45 minutes, and that he could no longer work as a barber due to knee, neck, and low back pain.

The combined disability rating of 40 percent does not meet the minimum percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).  However, even when these percentage requirements are not met, a TDIU on an extraschedular basis may nonetheless be granted in exceptional cases when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  Moreover, all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to met the percentage standards set forth in 38 C.F.R. § 4.16(a) should be submitted to the Director of the VA C&P Service for extraschedular consideration.

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence demonstrates that, at no time during the rating period under consideration have the Veteran's service-connected disabilities prevented him from obtaining or retaining substantially gainful employment.  The Veteran's service-connected disabilities consist of right knee arthroscopy residuals with anterior and lateral compartment narrowing and osteophyte formation, evaluated as 10 percent disabling; left knee lateral and anterior compartment narrowing and osteophyte formation, evaluated as 10 percent disabling; cervical spine DDD with stenosis, evaluated as 10 percent disabling; lumbar spine DDD with stenosis, evaluated as 10 percent disabling; right and left upper extremity radiculopathy, each assigned a noncompensable evaluation; right and left lower extremity radiculopathy, each assigned a noncompensable evaluation; and left little finger avulsion residuals, assigned a noncompensable evaluation.  

The evidence in this case that reflects on impairment caused by the Veteran's service-connected disabilities includes an April 2005 VA lumbar spine magnetic resonance imaging (MRI) that revealed L4-5 spinal stenosis due to disc protrusion.  

A May 2005 physical residual function capacity assessment by J. G., M.D., in connection with the Veteran's claim for SSA disability benefits noted a diagnosis of mild bilateral knee osteoarthritis.  On evaluation of exertional limitations, it was noted that the Veteran was able to occasionally lift and/or carry 20 pounds; frequently lift and/or carry 10 pounds; stand and walk for a total of about 6 hours in an 8-hour work-day; sit for a total of about 6 hours in an 8-hour work-day; and push and/or pull to a limited degree with his upper and lower extremities.  With respect to postural limitations, he could occasionally climb a ramp and stairs, as well as balance, stoop, kneel, crouch, and crawl.  With respect to manipulative limitations, reaching in all directions was limited, but he had unlimited ability to handle (gross manipulation), finger (fine manipulation), and feel (skin receptors).  He could not reach overhead on the left.  Fine and gross manipulation was normal.  Grip strength was 5/5 bilaterally.  No visual, communicative, or environmental limitations were established.   

June 2005 VA electromyographic and nerve conduction velocity studies of both lower extremities were within normal limits.

July 2005 X-rays at the Carolinas Hospital revealed mild degenerative cervical spine changes.  The lumbar spine was negative, with vertebral bodies of normal height and well-maintained disc spaces.  Cervical spine MRI at the McLeod Regional Medical Center revealed a small central disc at C3-4 and mild spondylosis at C5-6.

November 2005 VA physical therapy evaluation noted that the Veteran had been previously employed as a barber and forklift operator, and that he had not been working for the past 1.5 years.

On December 2005 VA examination, the Veteran stated that he could stand for about 30 to 40 minutes, and walk long enough with a walker to shop at a grocery store.  He used a walker with all ambulation outside the home, and demonstrated a slight limp in the process.  The findings on examination included right knee range of motion from 0 to 130 degrees, and left knee range of motion from 0 to 120 degrees.  X-rays revealed left little finger arthritic change, moderate right knee medial compartment osteoarthritis, and mild left knee osteoarthritis.  The examiner noted that the Veteran could accomplish activities of daily living for himself, but that he was not working, as he was unable to stand as long as was required for his prior occupation as a barber.  

A December 2006 SSA decision found the Veteran entitled to SSA disability benefits from October 2002 due to chronic and severe pain secondary to cervical and lumbar spine DDD; degenerative joint disease (DJD) of the knees, wrists, and left shoulder; and left carpal tunnel syndrome.

At the August 2008 Board personal hearing, the Veteran testified that he could stand for 30 to 45 minutes, and that he could no longer work in his profession as a barber due to knee, neck, and low back pain.

On July 2009 VA outpatient examination, the Veteran used a cane to ambulate.  On examination, the neck was supple and nontender.  Strength was 5/5 and grossly intact in the upper and lower extremities.  Depression was assessed on August 2009 VA mental health evaluation, and it was felt to be productive of moderate difficulty in social and occupational functioning. 

On May 2010 VA orthopedic examination, the Veteran complained of low back pain associated with radiation down to each lower extremity that at times affected his ability to walk.  He stated that any prolonged standing, lifting, or bending aggravated his back.  He denied a history of lumbar spine surgery.  He stated that he last worked as a barber in 2002, and had to quit that job due to inability to stand for prolonged periods.  On examination, gait was antalgic.  Lumbar spine forward flexion was to 72 degrees, extension to 15 degrees, lateral flexion to 20 degrees bilaterally, and rotation to 30 degrees bilaterally, with pain throughout the range of motion.  There was no spasm.  There was tenderness to palpation.  Straight leg raising was negative bilaterally.  Strength was 4+/5 in the right lower extremity but normal in all other extremities.  

On September 2010 VA examination, a history of lumbar spine surgery in July 2010 was noted.  There was no history of cervical spine surgery.  On examination, gait was antalgic, with pain particularly in the back and knees.  Cervical spine flexion was from 0 to 30 degrees, extension from 0 to 20 degrees, right rotation from 0 to 30 degrees, left rotation from 0 to 50 degrees, and lateral flexion from 0 to 20 degrees bilaterally.  There was no spasm.  There was tenderness in the left posterior neck muscles.  There was decreased grip strength on the left (4/5), and strength was 5/5 on the right.  Sensory function in the upper extremities was normal.  Thoracolumbar spine forward flexion was from 0 to 45 degrees, extension from 0 to 10 degrees, and lateral flexion and rotation from 0 to 20 degrees each, bilaterally.  There was spasm and tenderness in the lumbosacral muscles.  Motor strength was 3/5 in the right lower extremity and 4/5 in the left lower extremity.  Sensory examination was normal.  There was full range of motion of the fingers of the left hand, and strength and dexterity were normal.

The September 2010 VA examiner stated that the Veteran's knee problem was problematic with respect to employability because he had pain, difficulty negotiating stairs, and difficulty with stability on prolonged standing.  The upper and lower extremity neuropathies were related to the cervical and lumbar spinal injuries, and the occupational impact of all of these problems was that the Veteran had difficulty with prolonged standing, walking, bending, stooping, lifting, and reaching, which limited his ability to work and engage in activities of daily living.  These problems were worse in cold weather due to osteoarthritis which affected most of the joints in his body.  

The Board finds that the weight of the evidence, including the clinical findings as documented in medical reports from 2005 to 2011, show that the service-connected bilateral knee, cervical spine, lumbar spine, bilateral upper extremity radiculopathy, bilateral lower extremity radiculopathy, and left little finger disabilities alone do not prevent the Veteran from obtaining or retaining substantially gainful employment.  The evidence shows that the Veteran has significant non-service-connected disabilities including hypertension, depression, headaches, left carpal tunnel syndrome, and DJD of joints other than the knees and cervical and lumbar spine.  Although the Veteran has contended and testified as to his belief that he cannot work due to his multiple disabilities, impairment as a result of his significant non-service-connected disabilities including hypertension, depression, headaches, left carpal tunnel syndrome, and DJD of joints other than the knees and cervical and lumbar spine may not be considered in evaluating his entitlement to a TDIU.  The September 2010 VA examination reflects the Veteran's complaints of pain in joints for which service connection has not been established, including both feet, ankles, hips, shoulders, elbows, and wrists.  The Social Security Administration (SSA) disability determination was based in part on the pain associated with the service-connected disabilities of DJD of the cervical and lumbar spines, but also was based on non-service-related impairments of generalized osteoarthritis, DJD of the left shoulder, DJD of the wrists, and carpal tunnel syndrome.  The SSA disability determination was also based on consideration of the Veteran's age, a factor not for consideration in TDIU determinations. 

In reaching the determination that the Veteran is not rendered incapable of substantially gainful employment by his service-connected disabilities, the Board notes the abovementioned May 2005 physical residual function capacity assessment showing the Veteran is capable of a significant range of exertional, postural, and manipulative functions required in a work-place.  On December 2005 VA examination, the Veteran stated that he could stand for about 30 to 40 minutes, and walk long enough with a walker to shop at a grocery store.  At the August 2008 Board hearing, he testified that he could stand for 30 to 45 minutes.  Although the Veteran's service-connected disabilities may impair his ability to stand for prolonged periods as required in his former occupation as a barber, the evidence does not indicate that he is precluded by his service-connected disabilities from other, more sedentary-type employment.     
  

For all the foregoing reasons, the Board finds that the claim for a TDIU must be denied.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b);  38 C.F.R. § 3.102.


ORDER

A TDIU is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans Appeals


Department of Veterans Affairs


